Citation Nr: 1111281	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-34 443	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified at a hearing before the Board in August 2009.  The Board remanded the Veteran's claims for additional development in November 2009.  


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing lodd attributable to his period of military service.

2.  The Veteran has degenerative disc disease with lumbar stenosis that is as likely as not related to military service.

3.  The Veteran has PTSD and major depressive disorder that are attributable to military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have bilateral hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  The Veteran has degenerative disc disease with lumbar stenosis that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).
3.  The Veteran has PTSD and major depressive disorder that are the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.310, 4.125(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in September 2005, November 2005, March 2006, November 2007, February 2010, and December 2010; a rating decision in June 2006; and a statement of the case in August 2007.  Those documents discussed specific evidence, particular legal requirements applicable to the claims, evidence considered, pertinent laws and regulations, and reasons for the decisions.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the January 2011 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to the claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore the error was harmless).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).   In addition, certain chronic diseases, including sensorineural hearing loss and arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).


The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under relevant case law, lay observation is competent.  38 C.F.R. § 3.303(b) (2010).

In the alternative, the chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has that condition.  The evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2010).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Hearing Loss

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

Evaluations of defective hearing range from noncompensable to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2010).  

The Veteran claims that he has bilateral hearing loss related to his military service.  

The Veteran's service separation form shows that he served in the Army for fifteen months and his military occupation specialty was a rifleman.  

The Veteran's service medical records do not show any complaints or treatment related to his ears or hearing loss.  The Veteran's March 1961entrance examination does not include audiometric testing.  The Veteran's April 1962 separation examination included audiometric testing which revealed puretone thresholds of 10, 15, 15, and 5 decibels in the right ear, at 500, 1000, 2000, and 4000 Hertz, and 10, 15, 15, and 5 decibels for the left ear, at 500, 1000, 2000, and 4000 Hertz, respectively.  The Veteran denied ear, nose and throat trouble on a report of medical history form prepared in conjunction with the separation examination.  

At a December 2008 VA audiometric examination, the Veteran reported military noise exposure from gunfire while serving as a rifleman in the Army and occupational noise exposure while employed with the railroad where he was exposed to some loud noise.  Audiometric testing revealed puretone thresholds of 5, 10, 50, 90, and 80 decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz, and 10, 5, 45, 95, and 85 decibels for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition scores were 92 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed the Veteran with moderate to severe sensorineural hearing loss in the right ear and moderate to profound sensorineural hearing loss in the left ear.  The examiner opined that the Veteran's hearing loss was less likely than not a result of acoustic trauma from working as a rifleman in the Army.  

At a March 2010 VA audiometric examination the Veteran reported military noise exposure to rifles and tanks while serving one year in the Army and one incident where he was near an explosion and noticed a temporary hearing loss for twenty-four hours following the incident.  Following service, the Veteran reported that he worked as an engineer on the railroad where he was exposed to loud noises and he reported that he obtained his pilot's license and was exposed to some aircraft noise.  Audiometric testing revealed puretone thresholds of 15, 20, 60, 95, and 80 decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, and 15, 20, 60, 95, and 85 decibels for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech recognition scores were 84 percent in the right ear and 80 percent in the left ear.  The examiner diagnosed the Veteran with moderately severe to profound sensory hearing loss in the right ear and mild to profound hearing loss in the left ear.  The examiner opined that the Veteran's hearing loss was less likely than not caused by or as a result of military service.  The examiner based that opinion on clinical experience and expertise based on a consideration of the audiometric findings, the Veteran's duration and duties in service (one year), and level of occupational noise exposure and duration of employment.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.  

The Veteran's military service included exposure to rifle fire.  However, there is an absence of any specific indication of bilateral hearing loss until the December 2008 VA examination, more than forty-six years after service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first complaint of record of hearing loss is also evidence that weighs against the Veteran's claim. 

The Board notes that the only medical opinions of record, those of the December 2008 and March 2010 VA examiners, indicate that the Veteran's bilateral high frequency hearing loss was less likely than not caused by or as a result of the Veteran's military service.  The March 2010 provided a complete rationale for the opinion.  Furthermore, there is no evidence of the Veteran having a documented sensorineural hearing loss that met the criteria for a compensable rating within one year after service.  38 C.F.R. §§ 3.307, 3.309 (2010).

The Board acknowledges the Veteran's assertions that he currently has hearing loss as the result of his active duty service.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge, such as subjective complaints of trouble hearing since service and the types of noises he was exposed to in-service, and his assertions are entitled to probative weight.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the Board ultimately places more probative weight on the opinion of the competent health care specialists who reviewed the record, and found that a relationship between the Veteran's current disability and service was less likely. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and that claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back Disability

The Veteran claims that his current back disability is related to an incident in service in which he was thrown from a Jeep resulting in an injury to his back.  

The Veteran's service medical records do not show any complaints, findings, or treatment for a back injury.  Clinical evaluation of the Veteran's spine was normal at his March 1961 entrance examination and April 1962 separation examination.  

VA outpatient treatment reports show that the Veteran reported low back pain in April 2007 and low back pain with radiating symptoms to the right lower extremity in May 2008 and August 2008.  The Veteran was diagnosed with lumbar radiculopathy in September 2008.  A magnetic resonance imaging (MRI) of the lumbar spine dated in October 2008 revealed severe impingement of L5-S1 with disc degeneration, hypertrophic facet disease, and some disc and spur protrusion of  the disc space.  

At a March 2010 VA examination, the Veteran reported that he was ejected from a Jeep while responding to an alert in service.  The Veteran indicated that the driver of the Jeep was trying to avoid a train and the Veteran fell out of the Jeep because he was not wearing his seatbelt.  He indicated that he hit the ground with his right hip and did a somersault and was taken to the dispensary and given medication.  He stated that he returned the next day to see a doctor and was prescribed ten days of light duty and thereafter was advised by his commander that he would be put in the stockade if he went to the doctor again.  The Veteran reported that he sought treatment for his back following service in August 1962 and again in 1963.  He indicated that he re-injured his back in 1983 when he slipped on ice approaching a railroad track.  The Veteran subsequently underwent surgical procedures on his spine in 1984, 1985, and 1987.  Following a physical examination which included review of x-rays of the lumbar spine and review of a computed tomography (CT) of the lumbar spine, the examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine with lumbar stenosis and opined that the Veteran's lumbar spine disability was as likely as not caused by or as a result of the Veteran's military service.  The examiner stated that there was evidence that the origination of the Veteran's chronic back condition started with the injury of being ejected from a vehicle while in military service.  The examiner noted that although the service medical records did not show chronic treatment for a back disability, the Veteran reported that he continued to receive treatment for the same after he left service and admitted to only one injury since that time.  The examiner stated that the opinion was based on his clinical experience and expertise.  

At an August 2009 hearing before the Board, the Veteran testified that he injured his back when he fell from a Jeep and that injury caused him trouble all of this life.  

The Veteran's statements in support of his claim allege a continuity of symptoms since his injury during active duty military service.  He is competent to give evidence about what he experienced, such as his symptoms of back pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, the only medical opinion of record, that of the March 2010 VA examiner, indicates that the Veteran's lumbar spine disability was as likely as not caused by or a result of his military service

Consequently, the Board finds that the competent evidence of record demonstrates that service connection for degenerative disc disease of the lumbar spine with lumbar stenosis is warranted.  Resolving all reasonable doubt in favor of the Veteran, service connection for a lumbar spine disability is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disorder/PTSD

The regulations regarding service connection also provide that service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  That includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the appellant's service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually-transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and allowing him the opportunity to furnish this type of evidence or advise the VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2010).

The Veteran reported that his stressors included sexual harassment while serving at Fort Knox and Fort Benning and he indicated that he was held down and molested by a sergeant while serving in Germany. 

The Veteran's service medical records do not show any complaints, findings, or treatment for any psychiatric disabilities.  The Veteran's March 1961 entrance examination and April 1962 separation examination show normal psychiatric evaluations.  

VA outpatient treatment reports show that the Veteran was diagnosed with a mood disorder secondary to a medical condition, anxiety disorder secondary to a medical condition, and a history of depression and anxiety disorder and major depressive disorder in March 2008.  A PTSD screen was positive in April 2008.  The Veteran was diagnosed with anxiety disorder due to general medical condition, anxiety disorder not otherwise specified, recurrent major depressive disorder, and mood disorder due to a general medical condition in August 2008, anxiety disorder due to a general medical condition, recurrent major depressive disorder, and mood disorder due to a general medical condition in December 2008, anxiety disorder and recurrent major depressive disorder in February 2009, and recurrent major depressive disorder and anxiety disorder in May 2009. 

At a March 2010 VA psychiatric examination, a VA examiner conducted an extensive three hour examination which included a review of the claims file and a detailed review of the Veteran's medical history including psychiatric evaluations performed at VA in March 2008, February 2009, and May 2009.  Following a detailed psychiatric examination the examiner stated that the Veteran met the DSM-IV criteria for PTSD.  Specifically, the examiner found that the Veteran met Criterion A because he experienced events during military service that involved threats to his physical integrity (he was beaten) and posed the threat of death (he was guarded by a man with a gun who cocked and uncocked a rifle frequently as though to intimidate him).   The examiner diagnosed the Veteran with PTSD and moderate major depressive disorder.  The examiner opined that the Veteran's PTSD was most likely caused by or the result of being sexually abused and threatened while serving in the Army.  The examiner also opined that the Veteran's depressive disorder was related to his PTSD and started around the time the PTSD began.  The examiner discussed the VA outpatient treatment reports reflecting various psychiatric diagnoses and indicated that diagnoses change over time based on the changing psychological and emotion condition of the patient.  The examiner reported that he viewed his diagnosis of the Veteran as a refinement or evolution of the previous findings and diagnoses including the VA reports dated in March 2008, February 2009, and May 2009.  The examiner noted that a diagnosis is largely based on the information presented at the time the diagnosis is made and that he had the luxury of going into more detail with the Veteran than perhaps was possible in previous reports.  The examiner concluded that the detailed information the Veteran provided resulted in the diagnosis of PTSD.

Considering all the evidence of record, and according the Veteran the benefit of the doubt, the Board finds that service connection for PTSD and major depressive disorder is warranted.  The Board notes that the evidence shows a diagnosis of PTSD which meets the criteria for a diagnosis of major depressive disorder which has been related to the Veteran's PTSD.  The Board is cognizant that the Veteran's claimed stressors involving personal assaults against him have not been clearly verified.  However, the claimed stressors have been sufficiently corroborated by the evidence of record to place the issue on appeal into equipoise.  Indeed, the most recent VA examiner indicated that the Veteran met the full DSM-IV criteria for PTSD and he based the diagnosis on the Veteran's report of threats, assault, and intimidation that occurred while the Veteran served in the Army.  The examiner noted that he had the luxury of going into great detail with the Veteran during an extensive three hour examination and found that a diagnosis of PTSD was proper based on the Veteran's reported stressors.  The Veteran can attest to factual matters of which he had first-hand knowledge.   Washington v. Nicholson, 19 Vet. App. 362 (2005).  The March 2010 VA examiner concluded that the Veteran's PTSD was at least as likely as not related to his military experiences and he found that major depressive disorder was related to PTSD and began around the time the Veteran's PTSD began.

The Board consequently finds that the evidence shows that the Veteran has PTSD and major depressive as a result of his military service.  Therefore, an award of service connection for PTSD and major depression is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for degenerative disc disease of the lumbar spine with lumbar stenosis is granted.

Entitlement to service connection for PTSD and major depressive disorder is granted.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


